Per Curiam:
The assignment to the plaintiff of the mortgage of Lewis W. Peck contained something more than a guaranty of the collection of said mortgage. The words of the guaranty are: “ And we do hereby guarantee the collection of said mortgage and all *467payments thereon at maturity.” If the latter portion of it had been omitted, there would have been more force in the appellants’ contention, but the addition of the words, “and all payments thereon at maturity,” makes it a guaranty of the debt secured by the mortgage. It is true, there was no bond accompanying the mortgage, and the mortgagor was not liable beyond the mortgage itself. The debt, however, is specified in the mortgage, and the guaranty is broader than that instrument. The assignors of the mortgage are liable to the plaintiff for the debt secured thereby, although the mortgagor may not be responsible beyond the value of the mortgaged premises. It is no answer to this to say that the premises were worth the face of the mortgage, and that the plaintiff might have bid the property up, and thus been protected. The plaintiff was not bound to do so. He had security for the debt, and had no motive to do so. It was equally competent for the defendants to bid up the property at the sheriff’s sale. Had they done so, they would have saved themselves from loss, if their estimate of the value of the property is correct.
Judgment affirmed.